—Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 20, 1978, convicting him of burglary in the third degree, upon a jury verdict, and sentencing him to one year in the county jail. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed, and case remitted to the Supreme Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.